Per Curiam,
The question whether the mortgage of the defendants was paid by the transaction with the building association was one purely of fact, and was fairly submitted to the jury. Their verdict was for the defendants and there was abundance of evidence to justify it. We find no substantial error in the rulings of the court. It is true, the evidence was not very satisfactory as to the loss of the letter referred to in the second assignment, but the answer of the witness was not set out in the assignment, as required by the rules of the court, and we cannot pass upon it. Non constat that the answer did the plaintiff any harm.
Judgment affirmed.